Citation Nr: 1515526	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory condition to include chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of those proceedings is of record.

In December 2014 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In March 2015 the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her representative as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

In the present case the Veteran notified the Board in March 2015 that he wanted to withdraw his claim for service connection.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


